Citation Nr: 1230527	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  06-34 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for idiopathic hypersomnia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had not been submitted to reopen a claim for service connection for a sleep disorder.  

In April 2010, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is included in the file.

In a December 2010 decision, the Board reopened the claim for service connection for a sleep disorder based on the submission of new and material evidence and remanded the issue of entitlement to service connection for idiopathic hypersomnia for further evidentiary development.  For the reasons explained below, the Board finds that the requested development has not been substantially accomplished.  Hence, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2010 remand, the Board directed that the Veteran be scheduled for a VA examination to obtain an opinion pertaining to the Veteran's idiopathic hypersomnia and stated that any other development indicated by any response received as a consequence of the actions requested should also be accomplished before the claim was readjudicated.  

Upon VA psychological examination in August 2011, the examiner concluded that he was unable to state whether it was at least as likely as not that the Veteran had a sleep disorder that began in or was related to his military service.  Additionally, in a March 2011 evaluation, a nurse practitioner responded that she was unable to complete the evaluation without a 24-hour daytime/nighttime evaluation of sleep and wakefulness because the Veteran did not currently meet the criteria for sleep apnea or narcolepsy.  Nevertheless, the Veteran was not scheduled for a sleep study and a sleep study was not accomplished.  Since this study is necessary to respond appropriately to the question posed by the Board in the December 2010 remand, the Board finds that the Board's remand directives have not been satisfactorily accomplished.  Hence, another remand is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA sleep study to determine the nature and etiology of the claimed idiopathic hypersomnia.  The claims file must be made available to the clinician for review prior to the examination.  

The clinician must review the entire claims file in conjunction with the examination, including the Veteran's service treatment records, VA medical records and examination reports, as well as the lay statements and testimony.  All studies or tests deemed necessary should be conducted.  After a thorough review of the Veteran's records including his service treatment records, and a full sleep study, the clinician should answer the following question and identify the basis upon which the opinion is based:  

a.  Is at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has a chronic sleep disorder (idiopathic hypersomnia) that began in or is otherwise related to his active military service, including any service-connected disability?  
.
If the requested opinion(s) cannot be provided without resort to speculation, the clinician should so state and explain why an opinion would be speculative, including noting whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

2.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims for entitlement to service connection for a sleep disorder (idiopathic hypersomnia).  If any benefit sought on appeal is not granted, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


